DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to communication filed on 06/27/2022.
Claims 16-29 and 31-35 are pending. Claims 1-15 and 30 are canceled. 
	The previous rejection of claims 16-29 and 31-35 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
	Allowable Subject Matter
Claims 16-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: It is the Examiner position, that the closest prior art Iki et al (US 2006/0260983) discloses a substantial portion of the applicant claimed invention, wherein Iki discloses a process for deep desulphurization of low sulfur content hydrocarbon feedstock comprising the steps of: a) providing a low sulfur content hydrocarbon feedstock comprising jess nan 50 pom by weight sulfur (see abstract and paragraph 0023):  b) providing a desulfurizing system comprising a Group V1 element selected from cobalt and nickel and a Group VIE element being molybdenum (see paragraph 0021): c) desulfurizing the low sulfur content hydrocarbon feedstock by contacting said hydrocarbon feedstock in the presence of hydrogen, at a temperature ranging from 220 to 420°C (250°C-380°C) and at a pressure of less than or equal to 80 bar, (2-8 MPa = 20 -80 bar) (see paragraph 0021) to obtain a hydrocarbon fluid comprising less than 5 pom by weight Sulfur (see paragraph 0030).
However, Iki fails to suggest or motivate one of ordinary skill in the art to modify the process with the previously disclosed step of hydrodearomatizing the obtained hydrocarbon fluid comprising less than 5 ppm by weight sulphur. 
Thus, it is the Examiner position that the claimed invention is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN C VALENCIA/Examiner, Art Unit 1771                

/Randy Boyer/
Primary Examiner, Art Unit 1771